—Order, Supreme Court, Bronx County (Anne Targum, J.), entered February 8, 2002, which, insofar as appealed from, denied defendant-appellant-respondent’s motion to strike plaintiffs’ amended errata sheets to their depositions, or, in the alternative, for further depositions of plaintiffs, and denied plaintiffs’ motion to strike defendant’s answer for noncompliance with a prior disclosure order, unanimously affirmed, without costs.
Defendant’s motion to strike plaintiffs’ amended errata sheets or for further depositions was properly denied since a witness may make substantive changes to his or her deposition testimony provided the changes are accompanied by a statement of the reasons therefor (CPLR 3116 [a]; see, Skeaney v Silver Beach Realty Corp., 10 AD2d 537). Plaintiffs’ amended errata sheets are accompanied by such a statement. The changes raise issues of credibility that do not warrant further depositions but rather should be left for trial (see, Binh v Bagland USA, 286 AD2d 613, 614, citing Boyce v Vazquez, 249 AD2d 724, 725-726). Plaintiffs’ motion to strike defendant’s answer was denied after the motion court reviewed the materials defendant supplied to plaintiff in discovery. The court correctly determined that defendant had substantially responded to plaintiffs’ interrogatories. Concur—Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Marlow, JJ.